UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-7072



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


SIMON CHOW,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-94-219-A, CA-96-1641-AM)


Submitted:    June 30, 1998                 Decided:   August 24, 1998


Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Simon Chow, Appellant Pro Se. Lawrence Joseph Leiser, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Chow seeks to appeal the district court’s order denying

his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) motion. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny a certificate of appealabil-

ity and dismiss the appeal substantially on the reasoning of the

district court. United States v. Chow, Nos. CR-94-219-A; CA-96-

1641-AM (E.D. Va. July 3, 1997). Additionally, we hold that neither

trial nor appellate counsel were “gross[ly] incompeten[t]” for

failing to attack either the sufficiency of the evidence for Chow’s

heroin importation convictions, the venue for the prosecution of

the importation and distribution charges, or the jury instructions.

See Kimmelman v. Morrison, 477 U.S. 365, 382 (1986) (discussing

standard of proof for ineffective assistance of counsel). We deny

Appellant’s motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2